Baylies, J.,
delivered the opinion of the Court. — The act, (Slade’s Ed. ch. 18, s. 2.) entitled “ An act to prevent fraudulent speculations, and the sale of choses in action,” in its proviso, says, this act is not to be construed in any way to affect any lease, deed, or other conveyance to the person in possession claiming *164adversely to the lessor, or grantor. And the rule is, that a defen- . J . , .... ■ r , dant in ejectment, who did not derive his possession from the. plaintiff^ but clairhs adversly,-. may, at any time before trial,- pur---c^ase *n an outstanding title to protect, his- possession, — (8 John. Rep. 139. I see no- e’rror in the proceedings of the county, court ;• therefore, their
Turner & Brown, for plaintiffs.
sitien,- Smalley & Adams, for defendants.
Judgement is affirmed with additional- costs.-.